Name: 1999/180/EC: Commission Decision of 23 February 1999 recognising that the production of certain quality wines psr in Germany is, by reason of their qualitative characteristics, far from able to satisfy demand (notified under document number C(1999) 391) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  cultivation of agricultural land;  regions of EU Member States;  farming systems
 Date Published: 1999-03-06

 Avis juridique important|31999D01801999/180/EC: Commission Decision of 23 February 1999 recognising that the production of certain quality wines psr in Germany is, by reason of their qualitative characteristics, far from able to satisfy demand (notified under document number C(1999) 391) (Only the German text is authentic) Official Journal L 059 , 06/03/1999 P. 0029 - 0031COMMISSION DECISION of 23 February 1999 recognising that the production of certain quality wines psr in Germany is, by reason of their qualitative characteristics, far from able to satisfy demand (notified under document number C(1999) 391) (Only the German text is authentic) (1999/180/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 6(1) thereof,Whereas, in accordance with the second subparagraph of Article 6(1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 2000; whereas, however, there is provision for Member States to grant authorisation for new vine plantings for the 1996/97 and/or 1997/98 and/or 1998/1999 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc,for which the Commission has recognised that production by reason of their qualitative characteristics, is far from able to satisfy demand;Whereas Germany submitted requests to apply that provision to certain regions on 20 November 1998 and 11 January 1999; whereas its requests cover all the new planting authorisations available for the period 1996/97 to 1998/1999;Whereas examination of the requests has revealed that the quality wines psr in question meet the requisite conditions; whereas the limit of 289 ha laid down by the Regulation for the period 1996/97 to 1998/1999 has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr listed in the Annex meet the requirements of the second subparagraph of Article 6(1) of Regulation (EEC) No 822/87, provided that, for all the quality wines psr of the same region, the increase in surface area given in that Annex is complied with.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 23 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 210, 28. 7. 1998, p. 8.ANNEX >TABLE>